                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         UNITED STATES FIRE INSURANCE
                                  10     COMPANY,                                          Case No. 09-cv-02388-JW

                                  11                    Plaintiff,
                                                                                           ORDER REOPENING AND
                                  12             v.                                        REASSIGNING CASE
Northern District of California
 United States District Court




                                  13     VESTA STRATEGIES, LLC,
                                  14                    Defendant.

                                  15

                                  16          A motion to reopen this case was directed to the undersigned as the duty judge at the time

                                  17   the motion was filed. Good cause appearing, the motion to reopen is granted. In light of the

                                  18   retirement of Judge Ware who previously presided over this matter, the Clerk is directed to

                                  19   reassign the case to Judge Davila, who is presiding over a related case.

                                  20

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: January 24, 2019

                                  24                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
